PER CURIAM.
We find no reversible error in regard to appellant’s judgment and sentence for sale of cocaine within one thousand feet of a school. We do find that the court erred in assessing court costs without proper notice and opportunity to be heard. Appellant waived any objection to the court-assessed lien for attorney’s fees. We, therefore, affirm appellant’s conviction and sentence but strike the court costs of $488.50. If the state desires to reimpose such costs, notice and opportunity to be heard must be afforded appellant. Wood v. State, 544 So.2d 1004 (Fla.1989); Jenkins v. State, 444 So.2d 947 (Fla.1984).
Affirmed in part and reversed in part.
CAMPBELL, A.C.J., and THREADGILL and PATTERSON, JJ., concur.